Citation Nr: 1413359	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2009 to March 2010.  This included deployment to Kuwait from April 2009 to February 2010. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2011, the Veteran presented testimony at a Board hearing held at the RO.  A transcript of the hearing is of record.  In February 2014, the Veteran was informed that the VLJ who presided over her hearing no longer worked at the Board and was given the option for a new hearing.  He was informed to reply within 30 days of the letter or the Board would assume that he did not want a hearing. The Veteran did not reply to the letter and the Board will assume he does not want a new hearing.

The Board notes that the Veteran's appeal originally included a claim for service connection for a right knee disorder.  However, the Appeals Management Center (AMC) later granted service connection in a February 2013 rating decision.  As the AMC's decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

A review of the Veterans Benefits Management System reveals additional documents not pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file reveals May 2011 to July 2013 and December 2013 treatment records from the Omaha and Lincoln VA Medical Centers.  These records were associated with the Veteran's Virtual VA file at the time of the May 2011 statement of the case (SOC), and the AMC did not review them in the March 2013 supplemental statement of the case (SSOC).  To the extent that any of this evidence is relevant to the claim on appeal, the AMC will have the opportunity upon remand to consider any records received since the May 2011 SOC.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

The Board previously remanded the issue of entitlement to service connection for a neck disorder for further development, to include obtaining a medical opinion.  Specifically, the Board requested that the examiner indicate whether the Veteran has a current neck disorder and whether it is at least as likely as not that any current neck condition is caused by or related to his service.  

In January 2013, an opinion was obtained from the March 2010 VA examiner.  The examiner stated that the Veteran did not have chronic neck condition incurred in or caused by an in-service injury, event, or illness.  In March 2013 that examiner further explained that the March 2010 VA examination had included X rays showing a normal cervical spine, and that he had made no abnormal findings based on his examination of the Veteran at that time.  Notably, however, the March 2010 VA examination report actually made a finding of intermittent functional neck strain.  In addition, a November 2010 MRI showed disc bulges at C3-4 and C5-6.  

Therefore, the Board finds the March 2013 rationale for the January 2013 opinion to be unclear, as there appears to be current cervical spine diagnoses of record, and that a further clarifying medical opinion is necessary.  Moreover, this opinion does not appear to consider an August 2010 Post Deployment Health Reassessment showing health concerns regarding the Veteran's right knee and neck, with a report of exposure to combative class; or the Veteran's report of pain since those combative classes while deployed to Kuwait.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Centers and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  A specific request should be made for any records from the Omaha and Lincoln VMACs for treatment since December 2013.  

2.  After any additional records are associated with the claims file, provide the Veteran an appropriate examination with any qualified practitioner other than the March 2010 VA examiner to determine the current nature and etiology of any cervical spine disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

Based on the medical findings and a review of the claims folder, the examiner is requested to offer the following opinions:

a. What are the diagnosed disabilities of the neck or cervical spine?  If there are none, provide an explanation that addresses prior diagnoses of record.  

b. For each of the diagnosed conditions, is it at least as likely as not (50 percent or greater probability) that that the condition was incurred in or caused by an in-service injury, event, or illness?

In providing the opinions, the examiner must address the March 2010 diagnosis of intermittent functional neck strain, the November 2010 MRI showing bulging discs, and Veteran's description for the onset of problems with his neck while deployed to Kuwait.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

